* By the Court.

Whether Martin, the demandant, be or be not an alien, cannot be made a question in this action. It can be shown only in abatement. As we have decided in the case of Ainsley vs. Martin † that Ainsley is not to be considered an alien, the demandant can claim a moiety only of the land demanded.
The question which has most required our attention, respects the demandant’s right of entry. William Martin’s estate in the demanded premises being seized by the government, and judgment of forfeiture having been rendered, the same was conveyed by the agents for the commonwealth to Henry Woods, from whom it descended to the present tenant. After William. Martin’s death, the tenant held an estate at sufferance. The demandant’s entry upon him was lawful. The verdict found for the demandant for a moiety is right, and let judgment be entered for him accordingly, (a)

 This case was decided in March last, in Suffolk. A report of it will be found in this volume, among the cases decided in March, 1813, [post, 454.]


 [See Sewall vs. Lee, ante, 363.—Ed.]